Citation Nr: 0535146	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  04-29 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial (compensable) rating for 
residuals of cystic mass, left index finger.  

2.  Entitlement to an initial (compensable) rating for 
residual scar, status post cystic mass, left index finger.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from April 1981 to May 
2003.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  At that time, service connection was established 
for the conditions on appeal, and noncompensable ratings were 
assigned.  As there is disagreement with the initial ratings 
assigned, staged ratings are for consideration.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In April 2005 the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In statements and testimony dated subsequent to a 2003 VA 
examination, the veteran reported increased severity of his 
left finger manifestations.  Specifically, he experienced 
pain when he bent the finger, and he was unable to fully grip 
and twist things.  At the 2005 hearing, the veteran stated 
that there was lack of mobility and numbness in the left 
index finger and tissue damage related to the residual scar.  
He felt that his 2003 examination was inadequate and 
requested that his service-connected left index finger 
conditions be reexamined.  

To that end it is the Board's conclusion that the veteran 
should undergo additional VA examinations to obtain findings 
specific to the rating criteria for increased (compensable) 
evaluations for residuals of cystic mass of his left index 
finger and for the residual scar.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly the claim is REMANDED to the 
RO for the following actions:  

1.  The veteran should be referred for a 
VA examination to determine the nature 
and severity of his service connected 
left index finger disability with full 
reporting of orthopedic and neurological 
findings.  Prior to the examination, the 
claims folders must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
examination should include any diagnostic 
testing that is deemed necessary for an 
accurate assessment and the examiner 
should review the results of any testing 
prior to completing the report.  The 
physician should describe in detail all 
symptoms reasonably attributable to the 
service-connected left index finger 
disability and its current severity.

In examining the left index finger the 
examiner should indicate the range of 
motion expressed in degrees, including 
the specific limitation of motion due to 
pain, and state the normal range of 
motion.  The examiner should opine 
whether an additional evaluation is 
warranted for resulting limitation of 
motion of other digits or interference 
with overall function of the hand.

Further, the examiner should offer 
opinion as to whether, in view of the 
overall functional limitations imposed by 
the veteran's left index finger 
disability, it is at least as likely as 
not that such disability is comparable to 
(1) favorable or unfavorable ankylosis of 
the left index finger; or (2) amputation 
of the finger.  If disability comparable 
to amputation of the finger is found, the 
examiner must indicate whether such 
amputation is more consistent with 
amputation (a) at the distal joint or 
through the proximal phalanx; (b) at the 
metacarpophalangeal joint or through 
proximal phalanx; or (c) with metacarpal 
resection.

The examiner is asked to describe any 
manifestations of the service-connected 
disability that involve the left index 
finger metacarpal and the extent to which 
such manifestations impact the overall 
disability of the left hand.  To the 
extent applicable, the examiner should 
determine whether any effective function 
of the left hand remains.  All opinions 
and conclusions expressed by the examiner 
must be supported by a complete 
rationale.

2.  The veteran should be referred for an 
appropriate VA examination to more 
accurately determine the nature and 
severity of his service-connected scar.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folders must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.

The examiner should describe the extent 
of disfigurement or deformity resulting 
from the disability, noting the presence 
(or absence) and extent or area of tissue 
loss, distortion, measured area of any 
scarring, depression or elevation, 
adherence to underlying tissue, hypo-or 
hyperpigmentation, type and measured area 
of abnormal skin texture, and area of 
indurated or inflexible skin.

The examiner should also note whether the 
scar is deep (exhibiting soft tissue 
damage), whether there is present or 
absent poor nourishment, repeated 
ulceration, exfoliation, exudation, 
itching tenderness, marked disfigurement, 
extensive lesions and pain on objective 
demonstration, and/or a limitation of 
function associated therewith.  

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims as 
reflected on the title page of this 
decision by evaluating all evidence 
obtained after the last statement or 
supplemental statement of the case was 
issued.  If the benefits sought on appeal 
remains denied, the RO must furnish the 
veteran a supplemental statement of the 
case and allow him a reasonable period of 
time to respond.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

